 1

 2
                                                                  JS-6
 3

 4

 5

 6

 7

 8

 9

10

11

12                               UNITED STATES DISTRICT COURT
13                              CENTRAL DISTRICT OF CALIFORNIA
14

15 IRMA BARRERA, MIKO LEDESMA,                     CASE NO.: 8:18-cv-00481-CJC (PJW)
   LATASHA PRENTICE, MARY MCRAE,
16 YASIR LALLA, TIFFANY WARREN,                    [Assigned to Hon. Cormac J. Carney, Dept.
   REGINALD BELL, and WENDY HAM on                 9B]
17 behalf of themselves and all others similarly
   situated,                                       CLASS ACTION
18
                  Plaintiffs,                      ORDER OF DISMISSAL
19
     v.
20
   SAMSUNG ELECTRONICS AMERICA
21 INC.; SAMSUNG ELECTRONICS CO.,
   LTD and DOES 1 through 20, inclusive,
22
                  Defendants.
23

24

25

26

27

28

                                                  1
                                        Stipulated Dismissal
 1         Upon consideration of the Stipulated Dismissal, filed by Plaintiffs Irma Barrera,
 2   Miko Ledesma, Latasha Prentice, Mary McRae, Yasir Lalla, Tiffany Warren,
 3   Reginald Bell, and Wendy Ham and Defendant Samsung Electronics America,
 4   Inc. (collectively, the “Parties”), the Court ORDERS the dismissal of this action
 5   in its entirety, with prejudice as to Plaintiffs and without prejudice as to the claims
 6
     of any putative class members. The Parties are to bear their own fees and costs.
 7

 8
           IT IS SO ORDERED.
 9

10
     DATED: December 18, 2019
11
                                                  Honorable Cormac J. Carneyy
12                                                United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                                      Stipulated Dismissal
